FILED
                             NOT FOR PUBLICATION                            OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES SKINNER,                                   No. 09-16848

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01363-SMM
                                                 (LOA)
  v.

ARIZONA DEPARTMENT OF                            MEMORANDUM *
CORRECTIONS; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       James Skinner, an Arizona state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process and

First Amendment violations related to the loss of his personal property. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000), and may affirm on any ground supported by the

record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      The district court properly dismissed all of Skinner’s claims against the

Arizona Department of Corrections as barred by the Eleventh Amendment. See

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (neither state nor state agency

may be sued in federal court without its consent under the Eleventh Amendment).

      The district court properly dismissed Skinner’s due process claims against

the remaining defendants because the random and unauthorized intentional

deprivation of personal property does not give rise to a due process claim where, as

here, a meaningful post-deprivation remedy is available under state law. See

Hudson v. Palmer, 468 U.S. 517, 533 (1984). Moreover, the district court properly

concluded that Skinner’s dissatisfaction with the settlement amount that defendants

offered him as reimbursement for the loss of his books did not render the post-

deprivation remedy inadequate, especially since he could have filed a tort action in

Arizona state court. See Ariz. Rev. Stat. §§ 12-821 et. seq.

      Though not expressly addressed in the district court’s order, Skinner’s First

Amendment claim was properly dismissed because the confiscation of his books


                                          2                                    09-16848
was random and unauthorized, and not based on their content. See Thornburgh v.

Abbott, 490 U.S. 401, 415-16 (1989) (inmates’ First Amendment claims for denial

of access to publications are reviewed for whether access was limited by content-

based regulations and their relationship to legitimate penological interests).

      The district court properly dismissed the complaint without leave to amend

because the defects could not be cured by amendment. See McKesson HBOC v.

New York State Common Ret. Fund, Inc., 339 F.3d 1087, 1090 (9th Cir. 2003).

      AFFIRMED.




                                           3                                     09-16848